Citation Nr: 1825900	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  13-28 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  In September 2015, the Board remanded the appeal.


FINDING OF FACT

A bilateral hearing loss disability is not attributable to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§3.303, 3.306, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran has not alleged prejudice or any issues with the duty to notify or the duty to assist.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  For those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Sensorineural hearing loss shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).

Facts & Analysis

As a threshold matter, the Board finds that the Veteran has a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  However, having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss disability.  A right ear hearing loss disability is not shown in service or within the initial post separation year.  A left ear hearing loss disability is not shown to have been incurred in or aggravated by service.  Moreover, the hearing loss disability currently shown is not attributable to service, to include the Veteran's military occupation.

Service treatment records (STRs) reflect that, on service entrance examination dated in March 1969, the Veteran had defective hearing on the left with a recorded 55 decibel (dB) loss at the 4000 Hertz frequency.  Hearing acuity at the other frequencies was within normal limits bilaterally.  See Hensley v. Brown, 5 Vet. App. 155, 159 (the threshold for normal is from 0 to 20 decibels.  The entrance examination noted that the left ear had defective hearing.  Service separation examination dated in June 1972 reflects audiometric findings within normal limits except at 4000 Hertz there was 45 dB loss on the left and at 5000 Hertz there was a 30 dB and 50 dB loss in the right and left ears, respectively.  Summary of defects noted that there was high frequency hearing loss bilaterally.

Post service, the first documented complaint of hearing loss disability for VA purposes is on the Veteran's VA application for compensation in 2010-at this time, the Veteran reported that his disability began in October 1969.  See VA 21-526 (May 2010).

Report of VA examination dated in October 2010 reflects evaluation of the Veteran's hearing.  Audiometric findings showed hearing loss at 2000 Hertz and higher frequencies in both ears with speech discrimination of 92 percent in the right ear and 88 in the left ear.  By history, the Veteran had noise exposure in service as a radio operator.  He acknowledged significant noise exposure post service when working as a locomotive engineer.  The examiner opined that hearing loss was less likely as not related to noise exposure in service.  This is because, for the right ear, review of the Institute of Medicine Report (Noise and Military Service, September 2005) reflects that noise induced hearing loss occurs immediately and there is no scientific support for delayed onset hearing loss; the examiner noted that a review of the pertinent records showed that there no shift in hearing levels during military service to suggest that disability is linked to service.  Regarding the left ear, the examiner stated that the preexisting hearing disability shown on service entry was not aggravated because a review of the pertinent records showed no significant threshold shift in service.

The Board has considered the June 2015 letter from a private audiologist.  By history, the Veteran had "gradual" hearing loss that began in service; he reported noise exposure through his occupation as locomotive engineer and his forced retirement after a work accident in 2005.  The impression was sensorineural hearing loss consistent with excessive noise exposure and the examiner stated that he could "not rule out" hearing loss from noise exposure in service.  The Board finds that the medical opinion is at best speculative, suggesting little more than the possibility that the hearing loss is due to service, even though there was a positive history for noise exposure as a locomotive engineer.  See generally Obert v. Brown, 5 Vet. App. 30 (1993); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  Also, the examiner provided no rationale for the opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative value of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion).  Therefore, the June 2015 medical opinion has no probative value.

The Board has considered the Veteran's statements and testimony.  The Veteran is competent to describe his symptoms and the date of onset of symptoms.  To the extent that the Veteran reports continuity of symptoms since service, the Board is not persuaded that the Veteran had symptoms dating from service and attributable to service in view of the following:  There are no documented complaints or findings for hearing problems for a period of nearly 40 years after service; the Veteran reported onset of hearing disorder in 1969 but incongruously there was no hearing loss of the right ear shown on testing at service entry; the Veteran provided no details as to the sounds (e.g., high or low frequency, conversations, etc.) he has had trouble hearing during the years intervening service and the first documented findings for a hearing loss disability as defined by VA; and the Veteran acknowledged an extensive history of noise exposure due to post service work as a locomotive engineer.  Therefore, the Veteran's theory of entitlement based on continuity of symptoms is unpersuasive to the Board.

It is noted that VA hearing loss disability is based on the auditory threshold at the frequencies 500, 1000, 2000, 3000, or 4000 Hertz.  38 C.F.R. § 3.385.  Although the Veteran had a 40 dB loss in the left ear at service separation, which was better than on service entry, there is no objective indication of any permanent worsening of hearing loss of the left ear in service.  Also, there is no competent evidence of record suggesting that the hearing loss shown on service separation in both ears at the 5000 Hertz frequency establishes aggravation (permanent worsening) of his pre-existing disability of the left ear in accordance with 38 C.F.R. § 3.306.

Additionally, the Board finds that the Veteran is not competent to link his currently shown hearing loss disability of either ear to service, including his Morse Code and radio operations activities.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  The Veteran lacks the requisite medical expertise to evaluate the existing medical findings and link the current audiological findings to service rather than to his post service extensive noise exposure.  Therefore, his medical opinion has no probative value.

Essentially, the record includes no medically sound basis for attributing any current hearing loss disability of the right or left ear to service.  See Hensley, supra.  In this case, the Board assigns greater probative value to the October 2010 VA medical opinion.  This opinion was prepared by a skilled, neutral medical professional after evaluation of the Veteran's hearing and review of his STRs, and it includes a complete rationale for the medical opinion expressed.

In summary, the Board does not dispute the Veteran's statements/testimony that hearing loss was shown on service separation in 1972.  However, the left ear preexisting hearing loss shown on service entry is not shown to have been aggravated by service; the right ear hearing loss at 5000 Hertz shown on service separation does not establish the presence of a hearing loss "disability" as defined by VA and, more importantly, a medical sound basis for attributing the current right ear hearing loss to service has not been presented.


Accordingly, the claim is denied.  There is no doubt to resolve. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for bilateral hearing loss disability is denied.





____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


